DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on 8/8/2022 is acknowledged.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 1, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/2022. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2021, 2/15/2022, and 3/24/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “close fit” in claim 1 is a relative term which renders the claim indefinite. The term “close fit” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation of preventing unintentional disengagement from the pin in use is rendered indefinite by the claimed "close fit".
The term “resiliently” in claim 9 is a relative term which renders the claim indefinite. The term “close fit” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation of retaining the clip on the pin in use is rendered indefinite by the claimed " resiliently ".
Claims 2-8, 10-12, and 14-18 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being depended upon a rejected base claim (claim 1). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 20190290520 A1), herein referred to as Smith.
Regarding claim 1, Smith discloses a lifting system for a mobility device comprising: a bracket (lifting bracket 1) fixed to the mobility device, a hoist connector (attachment points 4) configured to removably connect to the bracket to provide lifting of the mobility device in use; where one of the bracket and the hoist connector comprises a pin (hanging bolt 37, see figure 1 below) and the other of the bracket and the hoist connector comprises a clip (see figure 2 below), the pin comprising a head formation and a neck formation, wherein the clip comprises an aperture configured to pass over the head formation in use and into engagement with the neck formation such that the clip is loosely held on the pin, and where the clip has a close fit with the head formation to prevent unintentional disengagement from the pin in use (see figure 2 below). Examiner notes that while FIG. 1 shows a first embodiment of the lifting bracket, however, the spreader bar and connecting points are usable with the alternate embodiment, see paragraph [0050]. 

    PNG
    media_image1.png
    514
    467
    media_image1.png
    Greyscale

Figure 1: Reproduction of adjustable end section in FIG. 2

    PNG
    media_image2.png
    221
    202
    media_image2.png
    Greyscale

Figure 2: Reproduction of attachment points in FIG. 1
Regarding claim 2, Smith discloses a shape of an outer surface of the head formation is configured to conform to the shape of an inner surface of the clip opening. Examiner notes the aperture of the attachment point and the head of the bolt 37 are both rounded.
Regarding claim 3, Smith discloses the neck formation comprises a spacer arranged to abut the bracket to hold the head formation at a predetermined spacing from the bracket in use (see figure 3 below).

    PNG
    media_image3.png
    422
    318
    media_image3.png
    Greyscale

Figure 3: Reproduction of hanging bolt in FIG. 2
Regarding clam 4, Smith discloses the neck formation comprises a shaft portion configured to extend through the bracket (see FIG. 2, hanging bolt 37 extends through slots 34, 35, or 36 in end portion 3).
Regarding claim 5, Smith discloses the neck formation comprises the shaft portion and the spacer, the width or profile of the spacer being different from the width and/or profile of the shaft portion (see figures 1 and 3 above, diameter of the spacer is larger than neck portion of hanging bolt 37).
Regarding claim 14, Smith discloses the head formation and/or aperture are substantially circular (see FIG. 2, the head of bolt 37 is circular).
Regarding claim 17, Smith discloses the bracket comprises an elongate aperture therein and the pin is connected to the bracket through the aperture at a desired location along the length of the aperture, and a portion of the pin comprises at least one flat surface configured to engage the elongate aperture to prevent rotation of the pin therein (see FIG. 7, slots 34, 35, and 36 are elongate).
Regarding claim 18, Smith discloses where the bracket is connected to the mobility device via an upstanding post of the mobility device, the bracket being rigidly mounted with the post (see FIGS. 7 and 8, lifting bracket 1 is coupled to seat post 38).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable Smith, in view of Custeau-Boisclair et al. (US 11007103 B2), herein referred to as CB.
Regarding claim 6, Smith does not explicitly disclose where a biasing member arranged to bias the clip away from a condition in which the aperture is aligned with the head formation when in engagement with the pin. CB, however, discloses a locking clip for patient sling comprising a pair of rotating latches 53 disposed on either side of aperture 55 for the purpose of biasing the head of a knob 40 in a secured position (see FIG. 5A-5C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Smith with the biasing latches of CB in order to secure clips to the hanging bolts of Smith. 
Regarding claim 7, Smith (in view of CB) teaches the biasing member is interposed between the head formation and the bracket and/or surrounds the neck formation of the pin (see CB, FIGS. 10A and 10B, head of connector 105 extends through aperture of clip 100 where it is held in place by the neck of connector 105).
Regarding claim 8, Smith (in view of CB) teaches the biasing member comprises one or more side wall configured to engage the head formation and/or the bracket (see CB FIG. 5A-5C and 10A-10B, walls of latches 53 butt against the knob of connector 105 when connector is secured through aperture).
Regarding claim 9, Smith (in view of CB) teaches the biasing member is configured to resiliently retain the clip on the pin (see CB, Col. 6 lines 14-20 teaches removal of the knob requires rotation of the latches which are spring biased in the locked position in order to release said knob).
Regarding claim 10, Smith (in view of CB) teaches the biasing member is formed of a resilient material (see CB Col. 6 lines 65-67, CB teaches an embodiment where biasing latches can comprise plastic or metal).
Regarding claim 15, Smith does not explicitly disclose where the clip and/or pin comprises an angled/chamfered surface configured to guide the clip and pin into alignment when passing thereover. CB, however, discloses a connector 105 comprises a knob having an angled surface (see FIGS. 10A and 10B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Smith with the knob having an angled surface of CB in order to facilitate passing the connector through the aperture of the clip since it has been held that changes in shape require mere ordinary skill in the art where modifying the shape would not have changed the operation of the device.
Regarding claim 16, Smith (in view of CB) teaches the angled/chamfered surface is provided on one side of the head formation or clip only and/or an opposing side of the head formation or clip comprises a flat face (see CB, FIGS. 10A-10B, knob is shaped with an angle at one end and flat surface on the opposite end).
Regarding claim 19, Smith discloses a lifting system for a mobility device comprising: a bracket (lifting bracket 1) fixed to the mobility device, a hoist connector (attachment points 4) configured to removably connect to the bracket to provide lifting of the mobility device in use; where one of the bracket and the hoist connector comprises a pin (hanging bolt 37, see figure 1 above) and the other of the bracket and the hoist connector comprises a clip (see figure 2 above), the pin comprising a head formation and a neck formation, wherein the clip comprises an aperture configured to pass over the head formation in use and into engagement with the neck formation such that the clip is held on the pin (see figure 2 above). Examiner notes that while FIG. 1 shows a first embodiment of the lifting bracket, however, the spreader bar and connecting points are usable with the alternate embodiment, see paragraph [0050]. Smith does not explicitly disclose the system comprises a biasing member arranged to bias the clip away from a condition in which the aperture is aligned with the head formation when in engagement with the pin. CB, however, discloses a locking clip for patient sling comprising a pair of rotating latches 53 disposed on either side of aperture 55 for the purpose of biasing the head of a knob 40 in a secured position (see FIG. 5A-5C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Smith with the biasing latches of CB in order to secure clips to the hanging bolts of Smith.
Regarding claim 20, Smith discloses A lifting system for a mobility device comprising: a bracket (lifting bracket 1) fixed to the mobility device, a hoist connector (attachment points 4)  configured to removably connect to the bracket to provide lifting of the mobility device in use; where one of the bracket and the hoist connector comprises a pin (hanging bolt 37, see figure 1 above) and the other of the bracket and the hoist connector comprises a clip (see figure 2 above), the pin comprising a head formation and a neck formation, wherein the clip comprises an aperture configured to pass over the head formation in use and into engagement with the neck formation such that the clip is loosely held on the pin (see figure 2 above). Smith does not explicitly disclose the clip and/or pin comprises an angled/chamfered surface configured to guide the clip and pin into alignment when passing thereover. CB, however, discloses a connector 105 comprises a knob having an angled surface (see FIGS. 10A and 10B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Smith with the knob having an angled surface of CB in order to facilitate passing the connector through the aperture of the clip since it has been held that changes in shape require mere ordinary skill in the art where modifying the shape would not have changed the operation of the device.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of CB, and further in view of Mechling (US 20060216126 A1), herein referred to as Mechling.
Regarding claim 11, Smith (in view of CB) does not explicitly teach biasing member comprises a magnet provided on one or both of the pin and the clip configured to retain the clip on the pin. Mechling, however, discloses a ceramic magnet disposed on a wheelchair armrest via fastening strip 5 and hook loop fastening strip 4 in order to secure a buckle 7 to said armrest when in contact with the magnet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Smith with the magnet of Mechling in order to secure the clip of Smith against the mounting bracket.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses lifting systems relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Smith CB, and Mechling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/12/2022